Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 14, 2021 has been entered. The Applicant amended claims 1, 5, 8, and 10 and cancelled claims 4, 7, and 9. Claims 1, 3, 5, 8, and 10-11 remain pending in the application. 
Applicant’s arguments, see page 5 to page 6, filed December 14, 2021, with respect to claim 1 have been fully considered and are persuasive. The rejection of claim 1 has been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

1. (CURRENTLY AMENDED) An outdoor antenna, comprising: 
a main body comprising a fixing base; 
and an assembly of a pair of reflective nets positioned on opposite sides of the main body, each of the pair of reflective nets including an assembly body; 
wherein the assembly body has first and second opposite ends, the first end of the assembly body is provided with a protrusion extending outward in a direction opposite to the second end of the assembly body, and the second end of the assembly body is provided with a receiver having a recess recessed in a direction opposite to the first end of the assembly body; 
wherein the assembly bodies of the pair of reflective nets are shaped to engage with each other to form the assembly, and the assembly bodies of the pair of reflective nets are configured to be inserted into the fixing base to form the outdoor antenna after forming the assembly; 

wherein the assembly body is provided with an elastic arm at the second end, the elastic arm extends in a direction opposite to a direction along which the assembly body is inserted into the fixing base, the elastic arm is provided with a buckle adapted to be engaged with a buckle slot arranged on the fixing base, and the elastic arm is also provided with a pressing portion which can be pressed to cause the buckle to be disengaged from the buckle slot of the fixing base; 
wherein the outdoor antenna further comprises a pair of U-shaped vibrators, the vibrators are movably connected to the main body and are expandable or foldable relative to the main body, and the main body is provided with a first and second pair of positioning members adapted to fix the vibrators respectively when the vibrators are in an expanded state; and 
wherein each positioning member is provided with a catch slot matching a corresponding one of the vibrators in size; when the corresponding one of the vibrators is rotated to slide into the catch slot via a side wall of the catch slot, the corresponding one of the vibrators is stuck in the catch slot, and the corresponding one of the vibrators is fixed in the expanded state; and when the corresponding one of the vibrators is rotated to slide out of the catch slot via the side wall, the corresponding one of the vibrators is folded.

10. (CURRENTLY AMENDED) The outdoor antenna of claim 1, wherein each positioning member is further provided with a stopper which is used for preventing the vibrators from sliding out of the catch slot via another side wall of the catch slot along an expanding direction.
Allowable Subject Matter
Claims 1, 3, 5, 8, and 10-11 are allowed. 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YONCHAN J KIM/Examiner, Art Unit 2845                             

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845